DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4-6, 8, 15, 18, 24, 26, 28, 33, 35-38, 40-43, 46-48, and 53-55 are pending.  Claims 1, 2, 4-6, 8, 15, 18, 24, 26, 28, 54 and 55 are subject to examination in this Office action.  Claims 33, 35-38, 40-43, 46-48 and 53 are withdrawn (non-elected).

Response to Arguments
Applicant’s arguments submitted on 14 April 2022 have been fully considered, but are not persuasive of error for at least the following reasons.
Applicant advances several arguments pointing out differences between the block cutting process of the claimed invention and that of the applied prior art.  These arguments are misdirected.  In this regard, please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The remaining arguments presented by Applicant are moot in view of the new grounds of rejection set forth below.

Specification
The disclosure is objected to because it solely refers to metric (S.I.) units of measure in numerous locations without a parenthetical reference to the equivalent English units.  See MPEP 608.01(IV).  Applicant is encouraged to bring the present disclosure into conformance with prevailing U.S. practice.

Claim Objections
Claims 6, 8 and 28 are objected to because they refer to metric (S.I.) units without a parenthetical reference to the equivalent English units.  Applicant is encouraged to bring these claims into conformance with prevailing U.S. practice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-6, 8, 15, 18, 24, 26, 28, 54 and 55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1 (preamble), the word “its” is recited.  To which previously recited structure is this word referring?
Regarding claim 1 (limitation b), is the recited “a length” the same as or different from the length set forth in the preamble?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8, 15, 18 and 55 are rejected under 35 U.S.C. 103 as unpatentable over Raad (U.S. Patent No. 2,151,798), in view of Haug (U.S. Patent No. 4,787,189).
Regarding independent claim 1, as best understood, Raad describes a block (each block being formed by subdivision of the unit 44 on the longitudinal cleavages 46, each block comprising four chambers 45) for use in automated building construction, the block manufactured with an elongated cuboid body (fig. 6; page 3, ll. 46-68) adapted to be (i.e., capable of being) cut transversely along its length into a plurality of block portions of rectilinear cross-sectional shape, the block having:
a) a height extending between top and a base (fig. 1);
b) a length extending between a pair of opposed ends (fig. 1);
c) a width extending between a pair of opposed sides (fig. 1);
d) a plurality of hollow cores (four chambers 45) extending in a row from said top to said base (page 1, left col., ll. 28-30; page 4, left col., ll. 61-67; claim 1: "each of said sections having at least a chamber extending therethrough"), and arranged in a single row between said opposed ends; wherein each core (chamber 45) has a rectilinear cross-sectional shape;
wherein a thickness of the block between each pair of adjacent cores (chambers 45) is at least double a thickness of the block on all other sides of each core (feature implicitly disclosed, see page 2, left col., ll. 57 – page 2, right col., ll. 5), so that the block is divisible into the plurality (four) of substantially identical block portions of rectilinear cross-sectional shape, each block portion including four peripheral walls of substantially uniform wall thickness about one or more cores of the block portion (fig. 6; page 3, ll. 46-68).
Raad does not appear to expressly describe that a surface area of a side is greater than a surface area of the top, base, or end.  As evidenced by Haug, it was old and well-known in the art to provide a block with a surface area of a side that is greater than a surface area of the top, base, or end (Figs. 1 and 2).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the block as claimed to provide a block that can be easily and accurately located in position with the minimum of expertise, as taught by Haug (col. 3, ll. 60-65).  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Raad as modified by Haug results in the claimed invention.

Regarding claim 2, wherein the walls extending about the cores are one of substantially solid and include plurality of secondary cores extending from said top to said base, the secondary cores separated by a plurality of webs (Raad Fig. 6). 

Regarding claim 4, wherein the block includes four hollow cores, so as to be divisible into four substantially identical block portions (Raad Fig. 6).

Regarding claim 5, wherein the cores comprise at least one of: a) a square cross-sectional shape; and, b) a rectangular cross-sectional shape (Raad Fig. 6).

Regarding claims 6 and 8, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the block and provide the recited material strengths as claimed to provide uniformity for the desired application.  The Examiner notes that these recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions has not clearly been established in the present record via objective evidence. 

Regarding claim 15, wherein each hollow core is spaced evenly from each of the opposed sides, and the hollow cores adjacent each end are spaced evenly therefrom (Raad Fig. 6).

Regarding claim 18, Raad does not appear to expressly describe a tongue and groove oriented and positioned as claimed.  As evidenced by Haug, it was old and well-known in the art to utilize a tongue and groove oriented and positioned as claimed to bolster the structural integrity of the connection between adjacent blocks (Figs. 1 and 2).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a tongue and groove oriented and positioned as claimed to bolster the structural integrity of the connection between adjacent blocks.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Regarding claim 55, wherein the block or any divisible block portion is for use (i.e., capable of being used) in constructing a wall in accordance with a grid system based on the size of the smallest divisible block portion which enables the cores of each block or divisible block portion in adjacent courses of the wall to be aligned so as to form conduits inside the wall for carrying services for the building (see, e.g., Raad Fig. 6; Haug Figs. 1 and 2).

Claims 24, 26 and 28 are rejected under 35 U.S.C. 103 as unpatentable over Raad and Haug as applied above, and further in view of Bokvist (U.S. Patent No. 3,673,750).
Raad does not appear to expressly describe the recited mixture.  As evidenced by Bokvist, it was old and well-known in the art to utilize the recited mixture for composing such blocks (col. 1, ll. 59-75; col. 2, ll. 60-75).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recited mixture to provide blocks that possess a heat insulation capacity which is relatively insignificantly deteriorated by moisture, and to have a relatively small tendency of absorbing and conducting moisture, as taught by Bokvist.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Claim 54 is rejected under 35 U.S.C. 103 as unpatentable over Raad and Haug as applied above, and further in view of CN 1458358 A (previously cited by Applicant).
Raad does not appear to expressly describe at least one rectangular recess oriented and positioned as claimed that is capable of accommodating a similarly shaped tie plate.  As evidenced by CN 1458358 A, it was old and well-known in the art to utilize at least one rectangular recess (7) capable of accommodating a similarly shaped tie plate.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize to utilize at least one rectangular recess capable of accommodating a similarly shaped tie plate to bolster the structural integrity of the constructed wall.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient and position the recited components as claimed to bolster the structural integrity of the system, as such orienting and positioning is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting and positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635